Title: From Benjamin Franklin to Vergennes, 8 November 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Novr 8th 1782.
The Congress disregarding the Proposals made by Sir Guy Carleton, and determined to continue the War with Vigour, ‘till a Peace can be obtained, satisfactory as well to the King as to themselves; (as will appear by their Resolves hereto annex’d) but being disabled by the great Deficiency in their Taxes arising from various temporary Causes, have found it absolutely necessary to borrow another Sum in Europe, which they have accordingly directed me to endeavour by all means possible. The Necessity of this Measure is so clearly express’d, in the Letter of Mr. Morris their Financier, and Mr Livingston their Secretary, which are subjoined, that there is little Occasion for any Remarks of mine; I shall therefore only observe that from what pass’d in some of the last Conferences we had with the English Negociators here, I apprehend Peace to be still at a Distance and that another Campaign can scarcely be avoided; our Enemies being well informed of our present Distresses for want of Money & conceiving great Hopes that we shall no where find a Supply. The Congress on this important Occasion have therefore sent a Packet Boat express with their Orders to me to implore the Aid of his Majesty, our Friend & Father which I hereby do most earnestly from a full Conviction that unless the Loan is obtain’d, our Army can neither be kept up nor safely disbanded.
With the greatest Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant.
B Franklin
His Exy. Ct. de Vergennes.
